Plaintiff in error was, in the court below, convicted of the offense of unlawfully selling intoxicating liquor. The jury assessed his fine at one hundred dollars and thirty days' confinement in the county jail. Judgment and sentence was entered on the 9th day of July, 1914. An appeal was attempted to be taken by filing in this court on September 22d 1914, petition in error with case-made. The Attorney General has filed a motion to dismiss the appeal on the ground that said appeal was not filed in this count until long after the expiration of the time allowed by law within which to take an appeal and that no order of the court appears in the record extending the statutory time. No response to the motion to dismiss has been filed. The motion to dismiss the purported appeal is, therefore, sustained, and the case remanded.